Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0128734 to Jordon in view of U.S. Pub. No. 2010/0299830 to Thomas et al.
Claim 8, Jordon discloses an a base garment providing hand holds (118,117,212,213,215,218,325) connected to the base garment capable of assisting a wearer in moving from one position to another or in standing or walking, including comprising a chest belt (103,104,105); a waist belt (107,108,205); and a pair of crotch belts (151,152), and the chest and waist belt interconnected and crossing over one another along a back of the base garment (fig. 4).  Jordon is silent to a front and back panels.  Thomas discloses a garment 12 having front and back panels connected to one another and along each side of the base garment with a lifting structure (50,52) and a portion of the front panel extending between chest and waist belts (44,46,58).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ front and back panels as taught by Thomas yielding predictable results that provide an easier means to put on and take off and wear the garment for an extended period [0012].  
Claim 14, Jordon discloses a base garment providing hand holds (118,117,212,213,215,218,325) connected to the base garment capable of assisting a wearer in moving from one position to another or in standing or walking, the lift vest comprising a buckle 765; a single belt 720 passing through the buckle and crossing over itself on a front of the base garment and ending in a loop on a back of the base garment; the base garment having no sleeve holes; wherein when a pulling force is applied to the loop, the single belt compresses the base garment (fig. 8).
Claim 15, Jordon discloses the garment wherein the loop runs parallel to another portion 710 of the single belt on the back of the base garment.

Claims 1-2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0128734 to Jordon in view of U.S. Pat. No. 3,701,395 to Thebald, and further in view of U.S. Pub. No. 2010/0299830 to Thomas et al.
Claims 1, 9, and 16, Jordon discloses a base garment providing hand holds (1138,117,212,213,215,218,325) connected to the base garment capable of assisting a wearer in moving from one position to another or in standing or walking, including comprising a chest belt (103,104,105); a waist belt (107,108,205); and a pair of crotch belts (151,152), but is silent to each crotch belt including two ends removably connected to the waist belt. Thebald discloses a crotch belt for a garment including two ends (17,18,48,49) connected to the waist belt. It would have been obvious for one having Jordon is silent to a front and back panels.  Thomas discloses a garment 12 capable of being folded or rolled having front and back panels connected to one another and along each side of the base garment with a lifting structure (50,52) and a portion of the front panel extending between chest and waist belts (44,46,58).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ front and back panels as taught by Thomas yielding predictable results that provide an easier means to put on and take off and wear the garment for an extended period [0012].  
Claim 2, Jordon disclose the garment and further comprising the chest and waist belt interconnected and crossing over one another along a back of the base garment (fig. 4).

Claims 3-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2004/0128734 to Jordon in view of U.S. Pat. No. 2,166,809 to Frankel, U.S. Pub. No. 2010/0299830 to Thomas et al.
Claims 3, 5-7, and 10-13, Jordon discloses a base garment providing hand holds (118,117,212,213,215,218,325) connected to the base garment capable of assisting a wearer in moving from one position to another or in standing or walking, including a chest belt (103,104,105); and a waist belt (107,108,205) but is silent to a pair of vertical belts and knee belts. Frankel discloses a pair of vertical belts 23 connected at one end to a waist belt 12 by fastening elements 24; and a pair of adjustable leg straps (21,22) capable of being used for the knee connected to another end of the vertical belt. It Jordon is silent to a front and back panels.  Thomas discloses a garment 12 having front and back panels connected to one another and along each side of the base garment with a lifting structure (50,52) and a portion of the front panel extending between chest and waist belts (44,46,58).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ front and back panels as taught by Thomas yield predictable results in providing an easier means to put on and take off and wear the garment for an extended period [0012].  
Claim 4, Jordon discloses the garment wherein the chest and waist belt interconnect and cross over one another along a back of the base garment (fig. 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot specifically because the garment having a front or back panel does not rely on any reference applied in the prior rejection of record, but rather the reference to Thomas disclosing a garment 12 having front and back panels connected to one another and along each side of the base garment with a lifting structure (50,52) and a portion of the front panel extending between chest and waist belts (44,46,58).  The combination of references as a whole would have taught one skill in the art to provided front and back panels as taught by Thomas that yielding predictable results that provide an easier means to put on and take off and wear for an extended period [0012]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673